If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   June 27, 2019
              Plaintiff-Appellee,

v                                                                  No. 338670
                                                                   Oakland Circuit Court
FRANK CORRIDORE,                                                   LC No. 2016-258556-FH

              Defendant-Appellant.


Before: CAMERON, P.J., and MARKEY and BORRELLO, JJ.

PER CURIAM.

        Defendant, Frank Corridore, appeals his jury-trial conviction of second-degree criminal
sexual conduct (CSC-II), MCL 750.520c(1)(a), for which the trial court sentenced him to 19
months to 15 years in prison. On appeal, Corridore raises numerous claims of ineffective
assistance of counsel, as well as prosecutorial misconduct, evidentiary error, and a challenge to
the scoring of offense variables (OVs) 13 and 15. We affirm.

                               I. FACTS AND PROCEEDINGS

       Corridore is the paternal grandfather of the victim. Although the victim resided in Ohio
with her parents, she and her brother frequently visited Corridore and their grandmother at the
grandparents’ home in South Lyon, Michigan. According to the victim, during a visit to
Corridore’s house over the Christmas holiday in 2015, when the victim was 10 years old,
Corridore put his hand in her pants and touched her vagina. The victim testified that similar
conduct had occurred during every visit with Corridore, in either Michigan or Ohio, beginning
when she was approximately six years old.

       The victim did not disclose these incidents to her parents until January 27, 2016. The
incident that led to the victim’s disclosure occurred on January 23, 2016, when Corridore
exchanged text messages with the victim while she was having a sleepover with her friend, SV.
Corridore disapproved of the victim’s friendship with SV because he allegedly had witnessed an
incident of inappropriate sexual contact between the two children. When Corridore learned that
SV was with the victim at the sleepover, he asked the victim to go into a bathroom alone and call
him using Facetime. When the victim called Corridore from the bathroom, he asked her to show


                                               -1-
him “what’s down there.” The victim refused to comply because her mother had warned her
about the dangers of using her phone to send nude photos, a practice known as “sexting.” The
victim later told SV about Corridore’s request and SV told her own mother, who then informed
the victim’s parents. On January 27, 2016, the victim’s mother asked her daughter if she was
upset about anything that happened at the sleepover. The victim initially did not know what her
mother was referring to, but then disclosed the sexting request. The victim then reportedly
“blurt[ed] out without prompting” that Corridore had put his hands in her pants during every
visit. The victim’s father joined the discussion. The victim repeated the same disclosures to
him.

        The victim’s parents notified Child Protective Services (CPS) in Ohio. A forensic
interview and medical examination was done in Ohio. In Michigan, Detective Timothy O’Dea
investigated the allegation. The investigation caused a division in the family, with the victim’s
parents supporting her accusations, and Corridore’s wife and his other sons supporting
Corridore’s claim of innocence.

        Corridore’s first trial ended in a mistrial when the jury was unable to reach a verdict. At
Corridore’s second trial, the defense theory was that the victim’s parents were overly credulous
in believing their daughter’s sexual assault allegations and that Corridore made a sexting request.
Both parties presented expert testimony regarding forensic interviewing of children regarding
sexual abuse. The prosecution’s expert, Sarah Killips, testified that forensic interview protocols
were developed to minimize the risk that a person questioning the child will suggest or influence
the child to falsify or embellish reports of sexual abuse. Killips reviewed an e-mail that the
victim’s mother sent to Corridore’s wife, in which she described how the victim disclosed the
abuse. The victim’s mother described how she had questioned the victim. Killips opined that
the victim’s mother’s “interview” was reasonably compliant with forensic interview protocols.
In contrast, Corridore’s expert, Katherine Jacobs, Ph.D., testified that, although forensic
interview protocols were designed to minimize the risk of improper influence, there is still a risk
of such influence if the child is questioned by parents and law enforcement officers prior to the
forensic interview. Defense counsel also suggested that the victim was not credible because she
was angry at Corridore for trying to break up her friendship with SV, and that the victim’s
continued reports were influenced by the reinforcement she received from her parents and
investigators, who were unwilling to objectively look at the facts to consider alternative
explanations for the victim’s allegations.

         The jury found Corridore guilty of CSC-II.

                        II. INEFFECTIVE ASSISTANCE OF COUNSEL

        Corridore filed a posttrial motion for a new trial in which he raised several claims of
ineffective assistance of counsel and requested a Ginther hearing.1 The trial court denied
Corridore’s motion and also denied his request for a Ginther hearing. On appeal, Corridore



1
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                -2-
again argues that he did not receive the effective assistance of counsel at trial. Because a Ginther
hearing was not held, our review of this issue is limited to errors apparent on the record. People
v Seals, 285 Mich. App. 1, 17; 776 NW2d 314 (2009).

        “Whether a defendant has been denied the effective assistance of counsel is a mixed
question of fact and constitutional law.” People v Solloway, 316 Mich. App. 174, 187; 891 NW2d
255 (2016). To establish ineffective assistance of counsel, Corridore must show that “(1)
counsel’s performance was deficient, meaning that it fell below an objective standard of
reasonableness, and (2) but for counsel’s error, there is a reasonable probability that the outcome
of the defendant’s trial would have been different.” Id. at 188. “This Court does not second-
guess counsel on matters of trial strategy, nor does it assess counsel’s competence with the
benefit of hindsight.” People v Foster, 319 Mich. App. 365, 391; 901 NW2d 127 (2017) (citation
omitted).

             A. FAILURE TO EFFECTIVELY PRESENT EXPERT TESTIMONY

        Corridore argues that defense counsel’s examination of Dr. Jacobs was deficient because
he failed to elicit testimony applying her opinions to the facts of this case. Although Dr. Jacobs
provided comprehensive testimony regarding the risk that a parent or police officer will
influence the disclosures a child will make in a forensic interview, she did not offer testimony
applying this information to reach a conclusion about the events of this case. Corridore argues
that such testimony would have established that the victim’s memory and report of sexual abuse
were already tainted before she underwent forensic interviewing.

        “[D]ecisions regarding what evidence to present, what evidence to highlight during
closing argument, whether to call witnesses, and how to question witnesses are presumed to be
matters of trial strategy.” People v Putman, 309 Mich. App. 240, 248; 870 NW2d 593 (2015)
Defense counsel’s failure to present evidence constitutes ineffective assistance only if it deprived
the defendant of a substantial defense. Id. A substantial defense is one “that could have affected
the outcome of the trial.” Id.

         Corridore argues that there was no strategic reason for defense counsel’s failure to pursue
a line of questioning directly targeting the process by which the victim’s disclosures were
revealed. We disagree. Contrary to Corridore’s argument on appeal, Dr. Jacobs’s testimony was
not offered without context. Dr. Jacobs’s testimony regarding parents’ tendencies to ask
suggestive questions in a manner likely to elicit certain answers could readily be applied to the
parents’ testimony at trial, and to the narrative that the victim’s mother wrote in the e-mail she
sent to Corridore’s wife. Defense counsel’s examination of Dr. Jacobs addressed factual
scenarios that counsel had already explored in his cross-examination of prosecution witnesses
and served the strategic purpose of allowing the jury to decide for themselves whether the
victim’s disclosures could be considered unreliable because she was influenced by her parents’
efforts to ask her about SV’s mother’s report.

      We disagree with Corridore’s claim that our Supreme Court’s decisions in People v
Armstrong, 490 Mich. 281; 806 NW2d 676 (2011), and People v Grant, 470 Mich. 477; 684
NW2d 686 (2004), support his argument that defense counsel was ineffective.


                                                -3-
        In Armstrong, the defendant, a 25-year-old male, was charged with criminal sexual
conduct involving a 15-year-old female complainant. The defendant’s trial counsel failed to
timely admit cell phone records, which would have rebutted the complainant’s testimony that she
did not attempt to contact the defendant after the second alleged sexual assault. Armstrong, 490
Mich. at 287. The prosecutor told the jury in closing argument that it must disregard the cell
phone records because they were not properly admitted into evidence, and the prosecutor
suggested that the cell phone records were fabricated. Id. at 287. At a Ginther hearing, the
defendant’s trial counsel testified “that he failed to subpoena the custodian of the cell phone
records because of the mistaken belief that the business records exception to the hearsay rule did
not require a custodian to testify.” Id. at 288. He testified that he believed “it would be
sufficient to have the complainant acknowledge her phone number on the statement.” Id. The
trial counsel also admitted that he intended to introduce the record, but “he became flustered
following the prosecution’s successful objection and therefore made no further attempt to have
the records admitted.” Id. at 288. He admitted that “his failure to pursue introduction of the
records ‘was not a strategic decision, nor did [he] at any time during trial decide that the phone
records were not necessary or beneficial to the defense case.’ ” Id.

        Our Supreme Court concluded that the defendant’s trial counsel’s performance fell below
an objective standard of reasonableness. The Court also rejected the prosecution’s argument that
failure to obtain the records constituted sound trial strategy because the records “would have
caught the complainant in a lie.” Id. at 290. The Court found that the defendant was prejudiced
because the defense theory was that the complainant falsely accused the defendant, but the
attacks on the complainant’s credibility “were inconclusive, providing mere ‘he said, she said’
testimony contradicting the complainant’s version of the events.” Id. at 291. The Court noted
that the cell phone records contradicted the complainant’s testimony that she cut off contact with
the defendant because “she had absolutely no wish to call or speak to defendant after having
undergone such a harrowing experience.” Id.

        In Grant, the defendant was convicted of three counts of criminal sexual conduct
involving his two nieces, on two occasions. Grant, 470 Mich. at 479-480. The older girl, who
was eight years old, suffered “a tear from the rear of her vaginal opening to her anus” the day of
the first alleged incident. Id. at 481. She told her parents and the treating physician that the
injury was caused by a bicycle accident. Id. “The examining doctor described the injury as a
‘clean’ tear, consistent with a straddle injury, rather than a ragged tear consistent with abuse.”
Id. The physician “prepared an initial report of his examination that included the older girl’s
statements,” and “a subsequent report that concluded that, alternatively, her injury could have
been caused by sexual abuse.” Id. The second alleged incident occurred about one year later.
The complainant told her friend, who told her mother, who called CPS. The older girl was given
a medical examination, in which “she said that defendant had raped, then threatened her,
demanding that she fabricate the bicycle accident to explain her injury.” Id. The prosecutor’s
theory at trial was that the complainant fabricated the bicycle accident and emphasized the fact
that there was no eyewitness testimony supporting the occurrence of a bicycle accident. Id. The
defendant’s trial counsel had a copy of the doctor’s initial report made following the first alleged
incident of sexual assault, and had knowledge of or had copies of the doctor’s subsequent report,
as well as the doctor’s report following the second alleged incident of sexual abuse. Id. at 482,
488-489. The defendant gave him a list of at least 12 potential witnesses. Id. at 482. His trial

                                                -4-
counsel failed to interview all of the witnesses, and therefore was unaware that two of the sisters’
cousins could have testified that they saw the complainant injure her genital area in a bicycle
accident. Id. at 482. Defense counsel presented “a three-pronged theory: (1) defendant did not
commit the crimes, if they even occurred; (2) the injury to the older girl was the result of the
bicycle accident; and (3) this girl habitually made up things.” Id. The prosecution’s evidence
consisted mainly of the testimony of the older girl, “who stated that defendant had severely
injured her during an incident of sexual misconduct.” Id. at 479. The defendant “maintained
that he was innocent and that the injury this girl sustained was caused by a bicycle accident, as
she had originally related.” Id. at 479-480. Our Supreme Court observed:

                By the time the Ginther hearing was held before the trial court, the two
       cousins only vaguely recalled the incident. This is not surprising considering that
       the alleged accident had occurred more than five years earlier when they were
       about ten and six years old. The trial court ruled that the evidence was not
       sufficiently probative to support a determination that counsel was ineffective for
       failing to ascertain and introduce it. It appears that the trial court’s decision was
       based on the fact that the witnesses were unable to remember the incident clearly
       at the time of the Ginther hearing.

              Defendant again appealed. The Court of Appeals, apparently analyzing
       only the Ginther hearing testimony, agreed with the trial court that the evidence
       “would not have been of substantial benefit to the defense.” Unpublished
       memorandum opinion of the Court of Appeals, issued May 1, 2001 (Docket No.
       214941, 2001 WL 672402). [Grant, 470 Mich. at 483-484.]

         The Supreme Court concluded that trial counsel’s performance “was not objectively
reasonable” where the defendant faced three counts of CSC, two of which “were founded wholly
on the sisters’ statements implicating defendant,” and one of which was “founded on the older
girl’s statements and an underlying physical injury.” Id. at 486. The Court stated:

       The best refutation of all the charges would have been strong substantive evidence
       that the older girl’s injury was caused by something or someone other than
       defendant. Had that charge been defeated, then the other two would have been
       greatly weakened, given the questionable credibility of the two girls as witnesses.
       The development of defense counsel’s trial strategy had to consider these facts.
       His failure to conduct a more thorough investigation to uncover evidence to
       support an alternate causation theory was objectively unreasonable. [Id. at 486.]

The majority of the Court did not agree with the dissenting justices’ conclusion that the
defendant’s trial counsel made an informed strategic choice. Id. at 510 (CORRIGAN, C.J.,
dissenting). Rather, the majority concluded that the defendant’s trial counsel was unprepared for
trial because he failed to realize that he should have called available witnesses who could have
given substantive testimony negating the prosecutor’s physical evidence that her injury was not
caused by the abuse alleged. Id. at 490-492. The majority also determined that trial counsel did
not disregard one theory of defense in favor of another. Id. at 492. The Court reversed the
defendant’s convictions and remanded for a new trial based on ineffective assistance of counsel.
Id. at 498.

                                                -5-
        This case is distinguishable from Armstrong and Grant. In this case, defense counsel did
not ignore or fail to discover critical evidence to counter the prosecution’s evidence. He also did
not rely solely on cross-examination to attack the victim’s credibility. Rather, he elicited from
other witnesses facts and circumstances surrounding the victim’s report of sexual abuse, and then
in turn elicited testimony from Dr. Jacobs that addressed how similar facts and circumstances
can influence a child’s report of sexual assault and render that report unreliable. Dr. Jacobs’s
testimony enabled defense counsel to apply the other witnesses’ testimony to the facts and
circumstances of the case to offer a comprehensive explanation for why the victim’s disclosures
should be deemed unreliable. In hindsight, this strategy might have been more persuasive if
defense counsel had challenged Dr. Jacobs about her conclusions regarding the victim’s
disclosures, in addition to laying the groundwork for the jury to draw these conclusions for itself,
but this does not establish that counsel was ineffective.

        Corridore argues that defense counsel erred by failing to examine Dr. Jacobs regarding
her finding that the pattern of disclosure in this case was inconsistent with research concerning
how victims generally disclose sexual assault. Dr. Jacobs’s written report included a section
with the subheading: “Current research on the ways that alleged victims of sexual abuse make
disclosures.” Dr. Jacobs wrote that “[a] popular but outdated theory holds that disclosure of
sexual abuse is commonly a process of partial, incremental revelations made over time rather
than a single and complete report, with denial and recantation common.” She cited studies
finding that “although victims may not tell about abuse until they are asked, the vast majority of
those cases where abuse is strongly documented do give a complete rendition when first asked.”
She stated that, in the forensic interview, the victim reported incidents in which Corridore bit her
on the breast, and in which he picked up her hand and moved it toward his body. Under MRE
703, “[t]he facts or data in the particular case upon which an expert bases an opinion or inference
shall be in evidence.” According to Dr. Jacobs’s statements in her report, the forensic interview
revealed that the victim disclosed additional incidents of abuse that were not explored or
highlighted at trial. Corridore has not overcome the presumption that defense counsel reasonably
refrained from questioning Dr. Jacobs on this subject to avoid opening the door to the potentially
damaging introduction of these additional allegations.

        Corridore also argues that defense counsel was ineffective for failing to follow Dr.
Jacobs’s recommendations for cross-examining Killips. After Corridore’s first trial, Dr. Jacobs
sent defense counsel five pages of remarks concerning Killips’s testimony and recommended
strategies for attacking it at Corridore’s second trial. Contrary to what Corridore argues, defense
counsel did not ignore Dr. Jacobs’s recommendations. In particular, Dr. Jacobs recommended
that defense counsel “shut down” Killips’s testimony regarding grooming, and defense counsel
objected when the prosecutor asked Killips to explain grooming. Although the trial court
allowed some testimony on the subject, ultimately it refused to allow “any detailed questioning
about grooming.” Further, defense counsel’s cross-examination of Killips reflected his
familiarity with her testimony and counsel highlighted its weaknesses. Whether he should have
cross-examined Killips more aggressively was a matter of trial strategy. His method and scope
of cross-examination was not objectively unreasonable.

        Corridore also argues that defense counsel should have obtained Killips’s report before
the second trial. But because defense counsel was already familiar with Killips’s testimony from
Corridore’s first trial, it was not objectively unreasonable for him to not obtain the report before
                                                -6-
Corridore’s second trial. Indeed, Corridore does not cite anything in Killips’s report that would
have enabled counsel to perform more effectively at his second trial. He does not cite any
deviation between Killips’s first trial testimony and the report that would have alerted counsel
that a different strategy was necessary. Corridore thus also fails to establish that he was
prejudiced by counsel’s failure to obtain the report.

                    B. FAILURE TO OBJECT TO HEARSAY TESTIMONY

         Corridore argues that defense counsel was ineffective for failing to object to all of the
victim’s mother’s testimony repeating the victim’s disclosures. He argues that defense counsel
should have more effectively opposed the admission of her testimony under the excited utterance
exception to the hearsay rule. The trial court sustained defense counsel’s first hearsay objection,
but overruled his second objection following the victim’s mother testimony regarding her
questioning of the victim and the victim’s demeanor during their discussion. Defense counsel
did not object on a third occasion when the victim’s mother testified about what the victim told
her regarding Corridore’s sexual assaults. Defense counsel argued that neither the present sense
impression nor excited utterance exceptions to the hearsay rule applied when the victim’s mother
testified that the victim repeated her disclosures after the victim’s father joined the discussion.

        The first question is whether the victim’s mother’s testimony about her initial discussion
with the victim was admissible under the excited utterance exception to the hearsay rule.
Corridore argues that these statements could not constitute excited utterances because were not
made under the stress from either the Christmas visit assault or the Facetime incident. “In
general, hearsay—an out-of-court statement offered to prove the truth of the matter asserted—
may not be admitted into evidence.” People v Green, 313 Mich. App. 526, 531; 884 NW2d 838
(2015), citing MRE 801 and MRE 802. MRE 803(2) provides a hearsay exception for an excited
utterance, which is defined as “[a] statement relating to a startling event or condition made while
the declarant was under the stress of excitement caused by the event or condition.” The two
requirements for an excited utterance are “1) that there be a startling event, and 2) that the
resulting statement be made while under the excitement caused by the event.” People v Smith,
456 Mich. 543, 551; 581 NW2d 654 (1998). “[I]t is the lack of capacity to fabricate, not the lack
of time to fabricate, that is the focus of the excited utterance rule. The question is not strictly one
of time, but of the possibility for conscious reflection.” Id.

        Our Supreme Court’s decision in Smith is instructive where the complainant, a 16-year-
old high school student, socialized with the defendant, an adult 15 years his senior. The
defendant was a bodybuilder who was eight inches taller and 100 pounds heavier than the
complainant. Id. at 546-547. The defendant invited the complainant to watch a movie at the
defendant’s home. Id. at 546. Over the course of the evening, the defendant solicited sexual
favors from the complainant, threatened him with a pair of scissors, refused to drive the
complainant home or allow him to use the telephone, and gave him a “choice” of fighting the
defendant or allowing the defendant to perform fellatio on him. Id. at 546-548. The complainant
returned home at 1:45 a.m., visibly upset. Id. at 548. When his mother asked him what was
wrong, he told her to leave him alone. Id. At 11:00 a.m. the following morning, he asked his
parents to buy him a weightlifting bench. Id. at 549. He became upset when they responded by
indicating that they might buy it in the near future. Id. When his mother asked what was wrong,
he replied, “Oh, mom, I had to be sucked off last night before I can [sic] even come home.” Id.

                                                 -7-
At trial, the defendant objected to the mother’s testimony on hearsay grounds. Id. The trial court
admitted the statement as an excited utterance. Id. Our Supreme Court agreed that the
complainant was still subject to the stress of the assault:

               We find that the complainant’s actions upon arriving home were
       extraordinary. When he arrived home at approximately 1:45 a.m., he took an
       hour-long bath and let the water run that entire time. Afterward, he paced the
       living room and his mother observed him punching his fist into his hand. At
       approximately 5:30 a.m., complainant uncharacteristically slept on the couch,
       though his bedroom adjoined the living room. His mother observed that he
       appeared to have been crying. At approximately 11 o'clock the next morning, the
       complainant asked his father and mother separately for a weight bench. His father
       said maybe, and later, when his mother said yes, but not for three months,
       complainant broke into tears. When his mother asked what was wrong,
       complainant made the statement in question. We agree with the trial court that
       these circumstances describe a continuing level of stress arising from the assault
       that precluded any possibility of fabrication. [Id. at 552-553.]

The Court also rejected the defendant’s argument that the statement was made in response to
questioning. Id. at 553-554. Our Supreme Court held “whether a statement made in response to
questioning should be excluded under MRE 803(2) depends on the circumstances of the
questioning and whether it appears that the statement was the result of reflective thought.” Id. at
553. The Court remarked that the mother’s questions were not suggestive, neither were they
persistent and insistent. Id. at 554. The Court concluded, “There is nothing about the mother’s
inquiries in the present case that undermines confidence in the conclusion that the complainant’s
statement resulted from the stress of the assault and not from the ‘stress’ of his mother’s
inquiries.” Id. at 554.

        In People v Straight, 430 Mich. 418, 420; 424 NW2d 257 (1988), the victim stayed with
the defendant while her mother ran errands. In the following weeks, the victim “had recurring
nightmares and a poor appetite, experienced vomiting, and was irritable.” Id. at 421. The child
was examined at a hospital, but no physical evidence of sexual assault was found. Id. at 421.
The victim’s parents questioned her about the defendant. At trial, they were permitted to testify
about the conversation. Id. at 421. The Supreme Court held that the child’s statements were not
made while the child was under the stress caused by the assault because “the statements at issue
were made approximately one month after the alleged assault, immediately after a medical
examination of the child’s pelvic area, and after repeated questioning by her parents.” Id. at 425-
426. The Court concluded that “[u]nder these circumstances, it simply cannot be concluded that
the statements were made ‘while the declarant was under the stress of excitement caused by the
event or condition’ ” because “one cannot safely say that [the child’s] stress resulted from the
alleged assault rather than from a combination of the medical examination and repeated
questioning.” Id. at 426.

        We agree that the victim’s mother’s testimony regarding the victim’s disclosures did not
come within the excited utterance exception. Unlike the complainant in Smith, 456 Mich. 543,
the victim was not continuously distressed between either the Facetime incident or the alleged
Christmas visit assault and her disclosure to her mother. Instead, the facts here more closely

                                                -8-
align with those in Straight. In this case, similar to the facts in Straight, the victim testified that
she was upset about the Facetime incident, but there was no testimony that she remained upset as
she continued her sleepover with SV, and she resumed her normal life activities the following
morning. The disclosure to her mother was not made immediately; instead, as in Straight, there
was a long gap in time between the assault and the disclosure. The victim did not initiate the
discussion with her mother, and she was not upset when her mother initiated it. The victim’s
mother testified that the victim appeared confused about why her mother was questioning her,
and the victim did not show signs of stress until her mother asked her if anything other than the
rough-housing incident with SV happened during the sleepover. There were no physical factors
“such as shock, unconsciousness, or pain” that prolonged the period “in which the risk of
fabrication is reduced to an acceptable minimum.” Smith, 456 Mich. at 551-552. Accordingly,
we conclude that the victim’s statements did not qualify as excited utterances, and thus a legal
basis existed for objecting to the victim’s mother’s testimony on hearsay grounds. That
conclusion, however, does not resolve Corridore’s ineffective-assistance claim.

        The prosecution argues that defense counsel’s decision not to object to all of the victim’s
statements made to her parents was consistent with the defense strategy. We agree. A central
theme of Dr. Jacobs’s expert testimony was that parental questioning of children may elicit false
disclosures if the parent, intentionally or unintentionally, asks questions in a manner that
influences a child’s memory. The jury could not have construed Dr. Jacobs’s testimony as a
challenge to the reliability of the victim’s disclosures without knowing how the conversation
transpired between the victim’s mother and the victim. Defense counsel’s cross-examination of
the victim’s father suggested that he misinterpreted the victim’s matter-of-fact attitude about
Corridore touching her as proof of Corridore’s grooming, rather than a sign that the disclosures
were false. This line of cross-examination could not be effective if the jury did not know the
content of the victim’s disclosures to her parents. Although the strategy ultimately was not
successful, it was not an unreasonable choice by defense counsel. “A failed strategy does not
constitute deficient performance.” People v Petri, 279 Mich. App. 407, 412; 760 NW2d 882
(2008).

        Corridore also argues that defense counsel was ineffective for allowing the prosecutor to
elicit multiple repetitions of the victim’s disclosures and for eliciting repetitions in his own cross-
examination of the victim’s mother, the victim’s father, and Detective O’Dea. He argues that
these repetitions tipped the scale in a trial that was a “pure credibility contest.” Corridore relies
on People v Douglas, 496 Mich. 557; 852 NW2d 587 (2014), to support his argument.

        In Douglas, the complainant, KD, was the daughter of the defendant and Jessica Brodie.
KD, who was 3½ years old at the time, lived with the defendant from May 2008 until January
2009. Id. at 561. KD then lived with Brodie, but spent alternate weekends with the defendant.
Id. at 562. According to Brodie, in June 2009, KD spontaneously disclosed separate incidents in
which the defendant made her perform fellatio on him and touch his penis. Id. KD’s therapist
contacted CPS, which arranged for KD’s forensic interview at Care House. Id. KD discussed
the alleged fellatio and touching in the interview. Id. At trial, the forensic interviewer testified
regarding the statements that KD made in the interview. Id. at 563, 569-570. The video
recording of the forensic interview was played for the jury. Id. at 563, 571, 573. Our Supreme
Court held that the trial court erred by admitting KD’s statements from the forensic interview
because the requirements of MRE 803A, the “tender years exception” to the hearsay rule, were
                                                 -9-
not satisfied. Id. at 573-579. The Court also concluded that the statements were not admissible
under the hearsay catch-all exception, MRE 803(24). Id. at 576-579. The Court further
concluded that the erroneous hearsay admissions were not harmless error because they unfairly
tipped the weight of the evidence in the prosecution’s favor. Our Supreme Court stated:

                This case presented the jury with a pure credibility contest; there were no
       third-party witnesses to either instance of alleged abuse, nor any physical
       evidence of it. As such, the prosecution’s case hinged heavily on KD’s credibility
       in her accounts of the alleged abuse, particularly the fellatio. With regard to the
       alleged fellatio, the only accounts properly before the jury were KD’s testimony
       at trial, and Brodie's testimony regarding KD’s prior disclosure of it to her. The
       credibility of these accounts, and Brodie's motives and influence in connection
       with them, were the focus of the defense and a central issue at trial. As a result of
       the court’s error, however, the prosecution was not limited to this evidence, and
       instead the jury was permitted to hear from KD twice more: first, through the
       hearsay testimony offered by Wheeler, and then again through the video recording
       of KD’s forensic interview. [Douglas, 496 Mich. at 580.]

        Relying on Douglas, Corridore argues that defense counsel’s complicity in the admission
of repetitive hearsay was an outcome-determinative error. In Douglas, however, this issue was
presented as a claim of evidentiary error, not as a claim of ineffective assistance of counsel.
Accordingly, the decision in Douglas did not consider that a defense strategy might focus on the
introduction of a complainant’s out-of-court statements for the purpose of proving that the
complainant’s trial testimony was tainted by suggestive questioning. Instead, in this case, the
record indicates that defense counsel’s decisions not to object and to affirmatively inquire into
the victim’s statements to the victim’s mother, father, and Detective O’Dea were part of a
reasonable strategy of persuading the jury that the victim’s trial testimony was not credible or
unreliable because her disclosures were developed and influenced by these witnesses. Corridore
fails to overcome the presumption that counsel pursued a reasonable, though not successful,
strategy.

                  C. FAILURE TO OBJECT TO VOUCHING TESTIMONY

         Corridore identifies 18 instances in which the victim’s parents and Detective O’Dea
indicated that they believed the victim’s accusations. Most of these instances occurred during
defense counsel’s cross-examinations. In Douglas, 496 Mich. at 583-587, our Supreme Court
held that trial counsel was ineffective for failing to object to testimony by Wheeler (a forensic
interviewer), Fallone (a CPS worker), and Muir (a police detective) that the complainant was
believable. The Court concluded that the defendant’s trial counsel’s failure to object was
outcome determinative because “the prosecution’s case hinged wholly on the credibility of KD’s
allegations, making defense counsel’s success in undermining that credibility all the more
critical.” Id. at 586. The Court noted that the three witnesses in question were “three figures of
apparent authority and impartiality, with direct involvement in and knowledge of the
investigation leading to the defendant’s prosecution . . . .” Id.

        Although Corridore accurately describes the trial as a credibility contest, it was not as
straightforward a credibility contest as in Douglas. Defense counsel employed a strategy of

                                               -10-
discrediting the victim and her parents, in addition to attacking Detective O’Dea for bias and lack
of neutrality in his investigation. Defense counsel did not attempt to conceal or downplay these
witnesses’ supposed acceptance of the victim’s accusations. Instead, he openly challenged them.
One of defense counsel’s strategies was to show that there were alternative interpretations to
different facts and events described by the witnesses, including Corridore’s alleged remark to the
victim to show him “what’s down there.” An apparent purpose of defense counsel’s cross-
examination of the victim’s parents was to portray them as biased and that they rushed to the
conclusion that the victim was truthful, notwithstanding Corridore’s upstanding character and his
devotion to his family. Defense counsel attempted to show that it was irrational for the victim’s
parents to assume that Corridore’s request for the victim to show him “what’s down there” meant
that he wanted to see the victim’s genitals. He tried to establish that the victim and SV twisted
Corridore’s meaning to retaliate against him for his having made known to her his disapproval of
SV. Defense counsel presented evidence that the victim allegedly had watched sexually explicit
videos and engaged in sexual play with SV, so she was not as sexually naïve and innocent as her
parents believed her to be. Counsel also attempted to show that Detective O’Dea’s testimony
was not credible because he had abdicated his role as a neutral investigator and instead had
become an advocate for the victim, given that he was unwilling to concede any possibility that
the victim’s disclosures might be false or unreliable, and that he failed to objectively seek and
investigate other evidence once he decided that Corridore was guilty.

        Viewed in the context of defense counsel’s trial strategy, defense counsel was not
ineffective for eliciting witnesses’ testimony that repeated the victim’s statements and expressed
confidence in their truthfulness.

                   D. FAILURE TO OBJECT TO KILLIPS’S TESTIMONY

       Corridore cites six instances at trial in which he contends that Killips’s testimony
exceeded the scope of permissible expert testimony regarding behavior that is typical of abused
children. He further argues that Killips improperly testified regarding behavior by the victim
that was consistent with sexual abuse, such as her failure to provide details of every incident of
abuse, her disclosure of abuse to a friend before the disclosure to an adult, that she delayed the
disclosure, her continued affection to her abuser, and her calm demeanor during the reporting of
a sexual assault. Defense counsel did, in fact, object to Killips’s testimony that it was not
inconsistent for a child to show affection to an abuser.

         Corridore relies on People v Peterson, 450 Mich. 349; 537 NW2d 857 (1995), mod 450
Mich. 1212 (1995), in which a social worker testified that the victim “showed behavior
manifestations that were symptomatic of sexual abuse.” Id. at 355. A second social worker
testified that “the victim’s behavior was consistent with children who have been sexually
abused.” Id. A clinical psychologist, who also was the child’s foster parent, testified that the
child’s “symptoms were consistent with those of a sexual abuse victim.” Id. at 356. In Peterson,
the Court analyzed its prior decision in People v Beckley, 434 Mich. 691; 456 NW2d 391 (1990),
and summarized its holdings as follows:

               Thus, the following may be discerned from the opinions in Beckley: Seven
       justices agreed that syndrome evidence is not admissible to demonstrate that
       abuse occurred and that an expert may not give an opinion whether the

                                               -11-
       complainant is being truthful or whether the defendant is guilty. At least five
       justices agreed that where syndrome evidence is merely offered to explain certain
       behavior, the Davis/Frye[2] test for recognizing admissible science is inapplicable.
       We continue to adhere to these holdings and reaffirm their application to child
       sexual abuse cases. [Peterson, 450 Mich. at 369.]

        The Court further stated that it was striking “the appropriate balance by allowing an
expert to testify about behavioral traits that may, by their very nature, create confusion in the
minds of the jury.” Id. at 375. The Court concluded that “[w]hen the credibility of the particular
victim is attacked by a defendant, we think it is proper to allow an explanation by a qualified
expert regarding the consistencies between the behavior of that victim and other victims of child
sexual abuse.” Id. Applying these principles to the Peterson case, the Supreme Court held that
the expert witnesses were improperly permitted to vouch for the victim’s veracity at trial by
stating statistics supporting the rarity of false allegations of sexual abuse. One expert stated that
only two percent of children’s allegations of sexual abuse are false; another stated that 85 percent
of children’s allegations are truthful. Id. at 375-376. The Court acknowledged that “neither
witness stated that the child victim was telling the truth,” but stated that

       the risk here goes beyond such a direct reference. Indeed, as we have cautioned
       before, the jury in these credibility contests is looking “to hang its hat” on the
       testimony of witnesses it views as impartial. Such references to truthfulness as go
       beyond that which is allowed under MRE 702. [Id. at 376.]

The Court further noted that testimony that the victim’s behavior was consistent with the
behavior of typical sexual abuse victims was improper because “the defendant never argued that
the victim’s behavior was inconsistent with that of a typical victim of child sexual abuse . . . .”
Id. at 376-377. The Court further stated with respect to the companion case, People v Smith:

               Because Beckley has been interpreted to allow expert testimony only to
       rebut an inference created by the defendant, Smith used the strategy not to directly
       attack the credibility of a particular victim. Therefore, jurors are often left with
       misgivings regarding particular behavior of the victim, as in this case regarding
       the delayed reporting. We therefore find that where there are common
       misperceptions regarding the behavior of the victim on which a jury may draw an
       incorrect inference, such as the delayed reporting, the prosecutor may present
       limited expert testimony dealing solely with the misperception. However, as we
       noted in Beckley, the evidence has very limited use and should be admitted only
       to state that certain behavioral characteristics are common among victims of child
       sexual abuse. [Peterson, 450 Mich. at 379.]




2
 People v Davis, 343 Mich. 348; 72 NW2d 269 (1955); Frye v United States, 54 App DC 46; 293
F 1013 (1923).


                                                -12-
The Court concluded, however, that the erroneous admission of the evidence was harmless “in
light of the overwhelming evidence against the defendant.” Id. at 380-381.

     In People v Kowalski, 492 Mich. 106; 821 NW2d 14 (2012), our Supreme Court
summarized the holding in Peterson as follows:

       [W]e have allowed experts to explain other human behavior that is contrary to the
       average person's commonsense assumptions. In People v Peterson, for example,
       we observed that victims of child sexual abuse sometimes exhibit behavior, such
       as delayed reporting of abuse or retraction of accusations, that psychologists
       understand to be common among abuse victims but that jurors might interpret as
       being inconsistent with abuse. We held that if the victim’s credibility is attacked
       by highlighting this behavior, then a qualified expert may explain the
       consistencies between the behavior of that victim and that of other victims of
       child sexual abuse. We further explained that such testimony was helpful to
       address “behavioral traits that may, by their very nature, create confusion in the
       minds of the jury.” [Kowalski, 492 Mich. at 123-124, quoting Peterson, 450 Mich.
       at 363, 375.]

        In this case, Corridore argues that Killips’s testimony was improper under Peterson
because defense counsel did not “open the door” by implying that the victim’s behavior was
inconsistent with abuse, or that her behavior was indicative of fabrication. We disagree.
Defense counsel rigorously cross-examined the victim’s father about the stark contrast between
the victim’s calm demeanor while discussing the sexual touching and her visible distress while
discussing the Facetime incident. Defense counsel also questioned the victim’s parents
regarding the sequence of events in which the victim first disclosed the Facetime incident to SV,
who informed her mother, who informed the victim’s parents. Corridore elicited and
emphasized testimony that the jury could have interpreted as being inconsistent with abuse.
Accordingly, an objection to Killips’s testimony on the ground that consistency between the
victim’s behavior and the alleged abuse was not at issue would have been without merit.
“Failing to advance a meritless argument or raise a futile objection does not constitute ineffective
assistance of counsel.” People v Ericksen, 288 Mich. App. 192, 201; 793 NW2d 120 (2010).

              E. ELICITING EXPERT TESTIMONY FROM A LAY WITNESS

         Corridore argues that defense counsel improperly elicited the victim’s father’s testimony
that the victim’s stomachaches, rectal bleeding, and headaches were signs of stress from the
sexual touching. He states that this was improper expert testimony by a lay witness, exacerbated
by the victim’s father’s prior testimony that, because he is a doctor, he received training for
detecting possible child abuse. The prosecution argues that the victim’s testimony was
permissible as lay witness opinion testimony. MRE 701 provides that a witness who is not
testifying as an expert may testify “in the form of opinions or inferences” if the opinion is
“limited to those opinions or inferences which are (a) rationally based on the perception of the
witness and (b) helpful to a clear understanding of the witness’ testimony or the determination of
a fact in issue.”



                                               -13-
        Defense counsel asked an open-ended question whether the victim’s father observed any
“tipoffs” of sexual abuse before the victim’s disclosure. The victim’s father testified that he
realized, in retrospect, that the victim’s continuing headaches and other ailments may have been
triggered by the sexual abuse. This testimony falls within the scope of MRE 701. The victim’s
father’s opinion was based on his observations of the victim. Further, his belief that the victim’s
ailments may have been connected to Corridore’s sexual abuse was a reasonable inference given
that there was no other physical explanation for the ailments. This opinion was helpful to
understanding that the victim’s life was not as normal as it appeared prior to her disclosure of the
abuse.

        The pertinent question, however, is not whether the testimony was admissible, but
whether defense counsel was ineffective for eliciting this testimony. Given that the victim’s
mother and father both testified that they were shocked by the victim’s disclosure, defense
counsel’s question does not appear objectively unreasonable. Part of the defense strategy in
attacking the credibility of the victim’s disclosure was to show that even her parents had not
noticed anything about her behavior that would give credence to the allegation of sexual abuse.
Arguably, asking the victim’s father a broad, open-ended question about possible signs of sexual
abuse risked opening the door to unanticipated prejudicial testimony, but the risk was mitigated
because, when defense counsel pursued a similar line of questioning at the first trial, the victim’s
father did not testify about the victim’s ailments. The mere fact that counsel’s strategy was not
successful does not constitute deficient performance. Petri, 279 Mich. App. at 412.

        Even if defense counsel’s cross-examination of the victim’s father could be considered
objectively unreasonable, it did not affect the outcome of the trial. The parties presented
voluminous testimony concerning the victim’s allegations that Corridore put his hand in her
pants and made a lewd request on Facetime. This testimony explored the sequence of events
leading to the victim’s disclosures, the family relationships and traditions, and the roles of law
enforcement officers and medical personnel in investigating the disclosures. It is not reasonably
probable that the limited testimony about “tipoffs” of sexual abuse was a decisive factor in the
jury’s determination.

                           F. REQUEST FOR A GINTHER HEARING

        Corridore argues that the trial court abused its discretion by denying his request for a
Ginther hearing. “[A] trial court’s decision whether to hold an evidentiary hearing is reviewed
for an abuse of discretion.” People v Unger, 278 Mich. App. 210, 216-217; 749 NW2d 272
(2008). Although Corridore argues that he is entitled to an evidentiary hearing to enable him to
establish a record to support his ineffective-assistance claims, a Ginther hearing is required only
if a defendant’s claim “depends on facts not of record.” People v Ginther, 390 Mich. 436, 442-
443; 212 NW2d 922 (1973). Corridore’s ineffective-assistance claims pertain to defense
counsel’s acts and omissions during trial. Therefore, we are able to review Corridore’s claims
from the trial record. None of Corridore’s claims are dependent on evidence of anything said or
done outside of the trial. Defense counsel’s strategy at trial is apparent from the record, and he
was not required to testify to explain his strategy or trial preparation. Accordingly, the trial court
did not abuse its discretion by denying Corridore’s request for an evidentiary hearing.



                                                -14-
                                  III. EVIDENTIARY ERROR

       Corridore argues that the trial court erred by overruling defense counsel’s objections to
hearsay testimony. “A trial court’s decision to admit or exclude evidence is reviewed for an
abuse of discretion. Preliminary questions of law, including whether a rule of evidence
precludes the admission of evidence, are reviewed de novo.” People v Wilder, 502 Mich. 57, 62;
917 NW2d 276 (2018) (quotation marks and citation omitted). “If the court’s evidentiary error is
nonconstitutional and preserved, then it is presumed not to be a ground for reversal unless it
affirmatively appears that, more probably than not, it was outcome determinative—i.e., that it
undermined the reliability of the verdict.” People v Jackson, 498 Mich. 246, 257; 869 NW2d 253
(2015) (quotation marks and citation omitted).

       Corridore’s first claim of evidentiary error involves the victim’s mother’s response when
the prosecutor asked her to “tell the jury how it is you approached this with [the victim]?” The
victim’s mother replied:

       I said well let’s sit here and I want to talk to you about something. And I again,
       as I testified earlier I stated that – you know sometimes someone may hurt their
       feelings, but – you know if they did something that was wrong sometimes you
       just have to tell someone even if you think it’s going to hurt that person’s feelings.
       And her response was okay.

Defense counsel raised a hearsay objection. The trial court sustained the objection and asked the
prosecutor to rephrase the question. The prosecutor asked, “When you introduced the topic that
way with [the victim] how did she react?” The victim’s mother stated, “Her reaction did not
indicate that she had any idea what I was getting at.” The trial court again sustained an objection
by defense counsel. Thus, the record does not support Corridore’s claim on appeal that the trial
court erroneously overruled defense counsel’s objection. Additionally, the victim’s mother’s
description of the victim’s demeanor was not hearsay because her testimony regarding her
observations were not an out-of-court statement offered to prove the truth of the matter asserted.
Green, 313 Mich. App. at 531; MRE 801.

         Corridore’s second claim of evidentiary error occurred after the victim’s mother stated, “I
observed that her face got red. She seemed flushed. She started to cry. She – and her chin
quivered. She – her voice shook. She just kind of crumbled.” The victim’s mother testified that
the victim then said, “There is something that happened, but I don’t want to tell you what it is.”
Defense counsel again raised a hearsay objection. The prosecutor argued that the statement was
admissible as an excited utterance. The trial court overruled the objection. As discussed earlier,
the trial court erred by allowing the statement under the excited utterance exception. However,
also as discussed earlier, defense counsel had built a strategy of showing that the victim’s
allegation of sexual abuse was the product of suggestibility and was influenced by the victim’s
mother’s reinforcement of the victim’s disclosure. This strategy was dependent on providing
context for the victim’s responses to repeated questioning. Indeed, defense counsel subsequently
withdrew an objection to the victim’s mother’s testimony on hearsay grounds. Under these
circumstances, Corridore fails to establish that the error undermined the reliability of the verdict.
Jackson, 498 Mich. at 257. Accordingly, the error was harmless.


                                                -15-
                               IV. PROSECUTORIAL ERROR3

        Corridore argues that the prosecutor’s conduct denied him a fair trial. “[A] defendant
must contemporaneously object and request a curative instruction to preserve an issue of
misconduct for appellate review.” Solloway, 316 Mich. App. at 201 (citation and quotation marks
omitted). Corridore did not object to the prosecutor’s conduct at trial. Although Corridore
raised his claim in a postjudgment motion for a new trial, the motion was not a contemporaneous
objection. Therefore, Corridore’s claim is unpreserved. “[T]o prevail on a claim of
prosecutorial misconduct, a defendant must show that he was denied a fair and impartial trial.”
Id. at 201. “In reviewing prosecutorial misconduct challenges, this Court views the alleged
prosecutorial misconduct in context.” Id. Unpreserved claims of prosecutorial misconduct are
reviewed for plain error affecting the defendant’s substantial rights. Id. at 201-202.

        “[T]he prosecutor cannot vouch for the credibility of his witnesses to the effect that he
has some special knowledge concerning a witness’ truthfulness.” People v Bahoda, 448 Mich.
261, 276; 531 NW2d 659 (1995). “[A] prosecutor may comment on his own witnesses’
credibility during closing argument, especially when there is conflicting evidence and the
question of the defendant’s guilt depends on which witnesses the jury believes.” People v
Thomas, 260 Mich. App. 450, 455; 678 NW2d 631 (2004). A prosecutor may not express his
personal opinion of a defendant’s guilt. Bahoda, 448 Mich. at 282-283.

        Corridore cites four instances in which he alleges that the prosecutor violated these
standards during closing argument. We find no plain error. Viewed in context, the statement,
“those are the emails of a guilty man,” was not intended to express the prosecutor’s personal
opinion of Corridore’s guilt, but to express that Corridore’s reactions and responses to the
victim’s father’s e-mail attempting to find out what happened to the victim reflected Corridore’s
consciousness of guilt. The prosecutor argued that the vicitm’s father gave Corridore an
opportunity to clarify any misunderstanding, but Corridore responded by lashing out at the
victim’s father, and attempting to defend himself by admitting to other inappropriate conduct.
The prosecutor’s argument that a child would not invent a story about her grandfather touching
her genitals and commenting on her pubic hair was a comment about why the jury should believe
the victim’s testimony, but it did not suggest that the prosecutor had special knowledge of her
truthfulness. The prosecutor’s statement that Corridore groomed and assaulted the victim for his
sexual gratification was based on the evidence. It did not suggest that the jury should convict
Corridore based on the prosecutor’s belief in his guilt. The evidence that the victim’s extended


3
  We note that the parties refer to “prosecutorial misconduct” in their briefing. As recognized by
this Court in People v Cooper, 309 Mich. App. 74, 87-88; 867 NW2d 452 (2015), “prosecutorial
misconduct” is a misnomer when used to describe technical or inadvertent errors that do not
involve illegal conduct or other activity violating the rules of professional conduct. Less extreme
errors—those that would not warrant discipline under the rules of professional conduct—are
more accurately described as claims of “prosecutorial error.” Id. Corridore’s claim is more
appropriately labeled a claim of prosecutorial error because it does not rise to the level of
prosecutorial misconduct.


                                               -16-
family cut off contact with the victim’s immediate family supported the prosecutor’s remark that
the victim lost her extended family as a consequence of reporting her grandfather’s sexual abuse.
The prosecutor’s comment was meant to urge the jury to infer that the significant burden endured
by the victim from revealing the assault, in the face of strong resistance from extended family,
supported the credibility of her allegation. Corridore’s argument fails to show prosecutorial
error.

        Corridore also argues that the prosecutor improperly appealed to the jury’s sympathy for
the victim and a sense of civic duty. When seeking to obtain a conviction, prosecutors must take
the highest care to remain mindful that their “role and responsibility is to seek justice and not
merely convict.” People v Dobek, 274 Mich. App. 58, 63; 732 NW2d 546 (2007). Thus, although
prosecutors have “discretion on how to argue the facts and reasonable inferences arising
therefrom, and are not limited to presenting their arguments in the blandest terms possible,”
prosecutors must refrain from arguing facts not in evidence when presenting his or her case to
the jury. People v Meissner, 294 Mich. App. 438, 456; 812 NW2d 37 (2011). Similarly, “it is
improper for a prosecutor to appeal to the jury’s sympathy for the victim.” Id. “Nor may a
prosecutor urge the jury to convict as part of its civic duty or on the basis of its prejudices.”
Unger, 278 Mich. App. at 237. Relying on those means of obtaining a conviction injects issues
broader than the defendant’s guilt or innocence into a trial and can jeopardize a defendant’s
opportunity for a fair trial. See Dobek, 274 Mich. App. at 63-64.

        Corridore argues that the prosecutor exceeded the bounds of permissible argument by
urging the jury to convict Corridore in order to vindicate the victim. He cites the prosecutor’s
argument that the victim was credible because she gained nothing, but instead suffered a great
deal, as a result of accusing Corridore of sexual abuse. The prosecutor commented that all that
the victim received in exchange for reporting the sexual assault was “the opportunity to live with
what the defendant did to her her whole life,” regardless of whether Corridore was convicted.
The prosecutor stated:

               The only thing your verdict can do for her is give her some sense that you
       listened to her and that you believed in her and that you held defendant
       accountable for what he did to her. That’s about the only thing she can get out of
       this.

In rebuttal argument, the prosecutor questioned why defense counsel tried to draw attention to
the evidence that the victim’s phone might have been used to view sexually explicit videos that
were not introduced into evidence. The prosecutor emphasized that the videos were not
downloaded to the victim’s phone, and that the phone was not used to search for the videos. He
stated, “And counsel’s going to attack her and throw mud at her when he doesn’t even ask her a
single question about something that was actually on the phone.”

       Although these statements may have had a tendency to evoke sympathy for the victim,
the prosecutor did not urge the jury to convict Corridore out of sympathy for the victim or a
sense of civic duty. The jury’s verdict depended entirely on whether it believed the victim’s
testimony. The prosecutor’s argument that the victim had no motive to lie was an argument
based on the evidence presented at trial. To the extent that the argument may have sought
sympathy, the invocation was brief and did not overshadow the evidence. Moreover, the trial

                                              -17-
court instructed the jury “not to consider things like sympathy for one side or the other.” The
court also stated that “[t]hings like sympathy and consequences or anything else that you might
come up with are not your job. . . . And I’ll ask you not to consider those things. . . . Just
determine the facts and apply the law.” The trial court’s instructions, which “jurors are
presumed to follow,” Unger, 278 Mich. App. at 235, 237, were sufficient to protect Corridore’s
substantial rights, and Corridore has not shown prosecutorial error.

                                  V. GUIDELINES SCORING

       Corridore challenges the trial court’s scoring of OVs 10 and 13 of the sentencing
guidelines. In reviewing a defendant’s claim that the trial court assigned an improper score to an
offense variable, this Court reviews for clear error the trial court’s factual determinations, which
must be supported by a preponderance of the evidence. People v Schrauben, 314 Mich. App. 181,
196; 886 NW2d 173 (2016). The trial court’s interpretation and application of the statutory
guidelines is reviewed de novo. People v Morson, 471 Mich. 248, 255; 685 NW2d 203 (2004).

       Preliminarily, we conclude that Corridore’s scoring challenges are moot. The sentencing
guidelines are a tool for determining a defendant’s minimum sentence. Where a defendant has
already served his minimum sentence, any error in scoring the guidelines is moot because this
Court is unable to provide a remedy for the alleged error. People v Tombs, 260 Mich. App. 201,
220; 679 NW2d 77 (2003), aff’d 472 Mich. 446 (2005). The trial court sentenced Corridore in
April 2017 to a minimum term of 19 months, with credit for 30 days served. According to the
Michigan Department of Corrections’ Offender Tracking Information System website, Corridore
was paroled from prison on October 30, 2018. Because Corridore has fully served his minimum
sentence, this issue is moot.

       Affirmed.



                                                             /s/ Thomas C. Cameron
                                                             /s/ Jane E. Markey
                                                             /s/ Stephen L. Borrello




                                               -18-